Citation Nr: 1525720	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  10-13 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a cardiac disability manifested by bradycardia.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for severe headaches.

4.  Entitlement to service connection for a disability manifested by arthralgias and body joint popping.

5.  Entitlement to service connection for a disability manifested by throat muscle swelling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Appellant served in the Army National Guard.  In relevant part, from September 2002 to February 2003 he served on active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The Appellant testified at a travel board hearing before the Board in June 2010.  In September 2012, the Board remanded the case for further development.  


FINDINGS OF FACT

1.  Bradycardia has not been related to any diagnosed cardiac disability and the Veteran's heart has been essentially normal upon examination.

2.  A hearing loss disability by VA standards is not shown for the left ear.

3.  Arthritis of the left knee and left shoulder rotator cuff tear are not shown to be related to disease or injury incurred or aggravated while performing ACDUTRA.

4.  A disability or disabilities manifested by headaches, arthralgias, body joint popping, and throat muscle swelling/neck tightness have not been medically associated with disease or injury incurred or aggravated while performing ACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cardiac disability manifested by bradycardia have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1154, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 101 (24), 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

3.  The criteria for service connection for disability manifested by severe headaches have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1154, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

4.  The criteria for service connection for disability manifested by arthralgias and body joint popping have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1154, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

5.  The criteria for service connection for disability manifested by throat muscle swelling have not been met.  38 U.S.C.A. §§ 101 (24), 1110, 1154, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

A letter dated in May 2008 satisfied the duty to notify provisions.  The letter notified the Appellant of regulations pertinent to the establishment of an effective date and of the disability rating.  The case has subsequently been readjudicated, most recently in a February 2013 supplemental statement of the case.  Thus, VA's duty to notify has been met.

The Appellant's National Guard treatment records and available private treatment records have been obtained.  VA examinations were conducted in December 2012.  While the Appellant has contended that the VA examinations were inadequate, review of the examination reports demonstrates that the examiners accurately summarized the Appellant's reported history and contentions, reviewed the claim file, and provided opinions and rationale based on the evidence.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Pursuant to the Board's remand, the Appellant was sent a duty to assist letter in November 2012 requesting that he complete releases to enable VA to obtain records from Dr. Fields (a cardiologist) and West Valley Hospital, sources of treatment that the Appellant had identified in his hearing testimony.  The Appellant did not respond to that letter.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file. As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.

Service Connection

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014).

For disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service during a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation as provided in this subchapter.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  However, the use of the theory of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2014).

In addition to the laws and regulations outlined above, the term "active military, naval, or air service" includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of INACDUTRA during which the individual concerned was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident (CVA) which occurred during such training.  Id.  The definitional statute, 38 U.S.C.A. § 101 (24), makes a clear distinction between those who have served on active duty and those who have served on active duty for training or inactive duty for training.

The Court of Appeals for Veterans Claims (Court) has held this statute, in effect, means that if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.  Paulson v. Brown, 7 Vet. App. 466, 469-470 (1995).

ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1) (2011).  INACDUTRA includes service with the National Guard of any State (other than full-time duty).  See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Thus, service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (2014). 

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Cardiac Disability

The Appellant's service treatment reports reflect complaints of chest pain on several occasions in November 2002.  He was assessed with bradycardia at that time.  A November 2002 exercise stress test report reflects that his resting electrocardiogram (ECG) was normal and his resting blood pressure was normal.  The examiner's impression was that the stress test results were normal.  A July 2004 pre-deployment physical reflects that the Appellant was assessed with sinus bradycardia and an ECG was reported to be normal.  The Appellant was determined to be nondeployable at that time. 

Post ACDUTRA, private treatment reports from Total Care Medical Clinic dated from May 2006 to August 2007 reflect a diagnosis of bradycardia.  The records reflect that the Appellant was scheduled for a cardiology consultation with "Dr. Fields" in August 2007.  However, records from the cardiology consultation were not associated with the claims file, and, as noted above, the Appellant did not provide VA with the requested release form to request such records.  

A statement from S. Bressler, M.D., dated in July 2010 reflects that the Appellant was seen for reports of fatigue, myalgias, and bradycardia with an unremarkable ECG, blood work, and physical examination with the exception of bradycardia.  Dr. Bressler concluded that the Appellant's chronic complaints that date from onset in and around an interval that would be consistent with post-vaccination syndrome is a medical possibility. 

In June 2010, the Appellant testified that during ACDUTRA he passed out in a gas chamber and was thereafter assessed with sinus bradycardia.  He indicated that following ACDUTRA he sought treatment for his heart condition at his family physician and at the hospital on a number of occasions.  However, he stated that none of the tests determined whether he had a heart disability.  He testified that he stopped going to the doctors after about a dozen visits and a four or five thousand dollar doctor bill.  The Appellant indicated that he continues to have shortness of breath. 

A VA examination was conducted in December 2012 for the purpose of determining whether the Appellant has a current cardiac disability that is related to his inservice complaints.  The examiner noted the Appellant's report of participation in a basic training gas mask training exercise in which he was placed in a gas chamber with CS gas, had to take the mask off for 10-15 seconds and speak, and later felt weak and was found to have bradycardia.  The Appellant reported that, currently, exposure to high environmental heat would bring on symptoms of low heart rate, fatigue, and shortness of breath.  The examiner stated that the Appellant did not have ischemic heart disease, myocardial infarction, congestive heart failure, cardiac arrhythmia, a heart valve condition, an infectious heart condition, or pericardial adhesions.  On examination, his heart rate was 50 and regular.  Heart sounds and peripheral pulses were normal.  There was no peripheral edema.  EKG showed sinus bradycardia but was otherwise within normal limits.  Chest X-ray was normal.  Echocardiogram showed mild septal wall motion abnormality and normal wall thickness.  The Appellant did not report experiencing dyspnea, fatigue, angina, dizziness, or syncope at any level of physical activity.  

In response to the question of whether the Appellant had an underlying cardiac disability manifested by bradycardia, the examiner stated that while the Appellant has bradycardia which has been symptomatic intermittently with near-syncope, shortness of breath, and fatigue, that no underlying cardiac condition had ever been identified.  The examiner noted that bradycardia is not necessarily abnormal, particularly in well-conditioned people.  The examiner stated that it was less likely as not that there was a medical nexus between the Appellant's bradycardia and his ACDUTRA period, including treatment of chest pain, bradycardia, and receipt of pre-deployment vaccinations.  The examiner further noted that the pre-deployment vaccination post-dated the onset of bradycardic entries in the record, and that the Appellant's CS gas exposure was a one-time event that would not damage the heart causing bradycardia.  The examiner stated that while CS gas exposure might initiate a vasovagal response, which in the setting of bradycardia could cause near-syncope, that more likely than not this vasovagal phenomenon would be short-lived and not the etiology of the Appellant's persistent/recurring bradycardia.  

The Appellant submitted additional evidence in March 2013 (following the receipt of a statement in February 2013 waiving RO consideration of any additional evidence).  This evidence consisted of: 

1)  An abstract of an evaluation of CS (o-chlorobenzylidene malononitrile) concentrations during U.S. Army mask confidence training from the Journal of Environmental Health.  The abstract stated that the daily average CS concentrations inside a mask confidence chamber operated in accordance with Army training guidelines exceeded the recommended exposure limit ceiling and the concentration deemed immediately dangerous to life and health.

2)  Information on malononitrile from the National Oceanic and Atmospheric Administration that notes that malononitrile may be fatal if inhaled, swallowed, or absorbed through skin or mucous membranes.  Signs and symptoms of acute exposure to malononitrile may include hypertension and tachycardia followed by hypotension and bradycardia; other symptoms may include headache.

3)  An article on riot control agents that notes that CS is used as such in many countries and causes eye effects, dyspnea, coughing, and rhinorrhea.

4)  An overview of vaccines from the Centers for Disease Control and Prevention that notes that smallpox vaccines should not be given to those with heart conditions.

5)  A report on anthrax vaccines by the Journal of Occupational and Environmental Medicine that found that the vaccine was not associated with a risk of evaluation for disability discharge from the U.S. Army.

Initially, the Board notes that the record does not support a finding that the Veteran has been diagnosed with a cardiac disability.  Bradycardia has been noted in service and since service.  Bradycardia is a slow heartbeat.  Pritchett v. Derwinski, 2 Vet. App. 116, 117 (1992).  A clinical finding, such as bradycardia, or symptom standing alone does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.); dismissed in part and vacated in part on other grounds,  Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).  No underlying pathology of the bradycardia has been diagnosed or identified, nor is there any objective evidence of an illness, disease, injury, or limitation of function, and as such, bradycardia alone does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).

The VA examiner in December 2012 did not identify a cardiac disability.  All cardiac testing and findings were normal with the exception of the mild septal wall motion abnormality noted by echocardiogram.  The record contains no evidence identifying this abnormality as constituting a cardiac disability or as being responsible for the Appellant's bradycardia. 

The statement of Dr. Bressler also does not identify a cardiac disability.  Rather it refers to bradycardia as part of a "symptom complex" that "one cannot rule out the possibility of" having resulted from multiple vaccinations in service.  This opinion is speculative in nature and thus not probative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that a medical opinion expressed in terms of "may" also implies " may or may not " and is too speculative to establish a causal relationship).

The Board has also reviewed the evidence submitted by the Appellant in March 2013.  Normally, medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin, 11 Vet. App. 509.  In short, articles and treatises tend to be general in nature and to not relate to the specific facts in a given appellant's claim.  In the present case, the internet materials referenced fall into this category.  Further, while this material, taken together, highlights that exposure to CS gas can have harmful effects, they do not establish a causal relationship between such exposure and an identifiable cardiac disability.  Moreover, they are not combined with an opinion of a medical professional.  Therefore, this evidence is not material as to the issue of whether the Appellant has a cardiac disability related to his period of ACDUTRA.

Because the medical evidence does not establish that the Appellant has a current cardiac disability, the Board finds that the Veteran is not entitled to service connection for a cardiac disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A [V]eteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the [V]eteran's service and the disability.") 

As there is no competent evidence of current cardiac disability due to an injury, disease, or event in service, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Left Ear Hearing Loss

In June 2010, the Appellant testified that after he received the pre-deployment immunizations he experienced decreased hearing in his left ear. 

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

On the authorized audiological evaluation in December 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
0
0
LEFT
10
5
5
0
0

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  The examiner stated that the Appellant's hearing was clinically normal bilaterally.

The Appellant has not been shown to have a hearing loss disability as defined by 38 C.F.R. § 3.385.  There is no competent evidence of hearing loss in the left ear for VA purposes at any time either in service or at present.  The relevant question at issue is whether the Appellant has a hearing disability at present, as defined by 38 C.F.R. § 3.385, so as to meet the criteria for service connection for defective hearing.  The Appellant was examined by VA and the diagnostic findings from the audiological examination in December 2012 failed to show a left ear hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.  

The audiological findings on the VA examination did not show an auditory threshold greater than 25 decibels at any of the relevant ear frequencies or a speech recognition score less than 94 decibels in the left ear.  

Given the lack of competent diagnostic evidence showing that the Appellant has a hearing disability in the left ear at present, as that term is defined in 38 C.F.R. § 3.385, service connection for left ear hearing loss is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Headaches, Arthralgias, Body Joint Popping, Throat Muscle Swelling

The Appellant contends that he has symptoms of headaches, arthralgias, body joint popping, and throat muscle swelling/tightness that he attributes to exposure to CS gas and/or to pre-deployment vaccinations. 

The Appellant's service treatment reports reflect an entry for trouble swallowing and headaches in November 2002.  Those symptoms were reported when the Appellant was seen for reports of chest pain in ACDUTRA.  The service treatment records do not show complaints or findings related to the muscles or joints.

Private treatment reports from Total Care Medical Clinic reflect a diagnosis of chronic headaches in May 2006 and August 2007.  A head CT in May 2006 noted left maxillary and ethmoid sinusitis but was otherwise negative.  In July 2007, complaints of joint aches are noted.  Neck CT in August 2007 was normal.

In June 2010, the Appellant testified that following receipt of pre-deployment vaccinations, he developed headaches.  He reported that he had to seek treatment at West Valley Hospital emergency room in Caldwell, Texas for intense headaches shortly after receiving the vaccines.  Treatment records from West Valley Hospital are not of record; as noted above, the Appellant did not return the requested release form that would allow VA to attempt to obtain such records.

The Appellant also testified that since the pre-deployment immunizations he has periodic throat swelling, body aches and joint popping, and swelling of the throat.  He indicated that he did not begin to suffer from the headaches, throat swelling, body aches and joint popping, and swelling of the throat until he received the immunizations. 

The July 2010 statement from Dr. Bressler indicates that fatigue, myalgias, and arthralgias would be consistent with post-vaccination syndrome is a medical possibility.  

On VA examination in December 2012 the Appellant reported developing left-sided headaches within a week of receiving anthrax and smallpox vaccinations.  Initially, these occurred almost daily but diminished over time; it had been six months since he had experienced a headache.  He recalled being told that his headaches could be related to sinusitis.  The Appellant reported that about one week following the pre-deployment vaccinations he noticed left-sided neck soreness and tightness.  He reported that currently he gets neck tightness a couple of times per week.  He also reported developing joint achiness and excessive popping of his joints, especially the left shoulder, wrists, and knees after the pre-deployment vaccinations.  The joint achiness had decreased to nonexistence, but he still experienced popping in these joints.

On examination, there was full range of motion of the cervical spine.  There was no localized tenderness, guarding, or muscle spasm of the neck.  Ranges of motion of the shoulders, wrists, and knees were normal.  There was no instability of either shoulder.  There was localized tenderness or pain on palpation of the left shoulder.  There was audible popping sound from the left shoulder with movement.  Left shoulder X-ray was negative.  Hawkins' impingement test was positive on the left, indicating that the Appellant may have a small rotator cuff tear.  The examiner stated that it was less likely than not that this would be related to any post-vaccination sequelae.  

X-rays showed mild osteoarthritis of the left knee.  Right knee X-ray was negative.  There were audible popping sounds with squatting.  The examiner stated that the mild osteoarthritis of the left knee was less likely than not related to the Appellant's complaints status-post vaccination, and more likely than not represents sequelae from an injury or aging effects.  

Examination of the wrists showed full ranges of motion.  There was audible popping with movement of the wrists.  X-rays of the wrists were within normal limits.  

The examiner stated that the Appellant did not suffer from headaches or arthralgias in the present time frame; that there was no evidence of throat swelling on examination; that the Appellant reported intermittent neck tightness of unknown etiology; and that the examination demonstrated joint popping of the left shoulder, the wrists, and the knees.  He found no specific diagnosis for the joint popping and neck tightness.  It was his opinion that the etiology of these complaints, along with the previous history of headaches and arthralgias, cannot be made without resorting to mere speculation.  The examiner noted that Dr. Bressler's July 2010 statement was also "couched in speculation."

The record does not demonstrate that the Veteran has a chronic headache disability that is attributable to his period of ACDUTRA.  While headaches and difficulty swallowing were noted on one occasion in service, these complaints predated his receipt of pre-deployment vaccinations.  Chronic headaches were noted in 2006 and 2007, however the December 2012 VA examiner noted that the Appellant had not experienced a headache in six months.  Further, the examiner was not able to attribute the Appellant's history of headaches, arthralgias, or joint popping to an inservice cause, including the vaccinations.  

No diagnosis related to throat muscle swelling or neck tightness has been made.  In the absence of such disability being shown, service connection is not warranted.  See Brammer, supra.

The VA examiner identified diagnoses of left knee arthritis and left rotator cuff tear.  He opined that neither of these was related to the Appellant's post-vaccination complaints.  The left knee arthritis was attributed to injury or aging.  The record does not show, and the Appellant does not allege, that he suffered an injury to the left knee or left shoulder in service.

As noted above, Dr. Bressler's opinion that the Appellant has a "symptom complex" that "one cannot rule out the possibility of" having resulted from multiple vaccinations in service is speculative in nature and thus not probative.  See Obert, supra.  The evidence submitted by the Appellant in March 2013 as it pertains to vaccinations does not provide probative evidence related to the complaints of headaches, arthralgias, joint problems, and throat/neck problems.

The Appellant is competent to report the onset of symptoms, however competent medical evidence is necessary to attribute present diagnoses to an inservice cause.  To the extent the Appellant has expressed the opinion that his current complaints of headaches, arthralgias, joint problems, and throat/neck tightness are related to an inservice cause, to include multiple vaccinations, there is no indication that he has specialized training or medical expertise to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Clyburn v. West, 12 Vet. App. 296, 301 (1999).  As such, his opinion as to the etiology of these conditions does not constitute competent medical evidence.

The record contains no competent medical evidence to support the Appellant's contentions regarding an inservice cause for his complaints.  The Board must conclude that the evidence is against the claims for service connection for a disability or disabilities manifested by headaches, arthralgias, body joint popping, and throat muscle swelling/neck tightness, either individually or as a single entity.  

Thus, the appeal must be denied.  There is no doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a cardiac disability manifested by bradycardia is denied.

Service connection for left ear hearing loss is denied.

Service connection for severe headaches is denied.

Service connection for a disability manifested by arthralgias and body joint popping is denied.

Service connection for a disability manifested by throat muscle swelling is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


